Name: Commission Regulation (EC) No 298/96 of 16 February 1996 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of apple varieties and repealing in part Regulation (EC) No 3064/94 as regards the varieties of typically Swedish apples
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing;  Europe
 Date Published: nan

 Avis juridique important|31996R0298Commission Regulation (EC) No 298/96 of 16 February 1996 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of apple varieties and repealing in part Regulation (EC) No 3064/94 as regards the varieties of typically Swedish apples Official Journal L 039 , 17/02/1996 P. 0018 - 0018COMMISSION REGULATION (EC) No 298/96 of 16 February 1996 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of apple varieties and repealing in part Regulation (EC) No 3064/94 as regards the varieties of typically Swedish applesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 1363/95 (2), and in particular Article 2 (2) thereof,Whereas Annex III to Commission Regulation (EEC) No 920/89 (3), as last amended by Regulation (EEC) No 2611/93 (4), lays down quality standards for dessert apples and pears;Whereas the varieties of typically Swedish apples, Alice, Aroma and Kim, are considered as varieties of mixed red colouring within the meaning of Table 1, Group B of the said Annex; whereas that provision was laid down by Article 2 of Commission Regulation (EC) No 3064/94 (5) for a transitional period expiring on 1 January 1997;Whereas, in response to a recent request from the Swedish authorities, the Aroma variety should be considered as a striped variety, slightly coloured and the Aroma amorosa variety as a variety of mixed red colouring; whereas, therefore, the varieties of Swedish apples should be permanently entered in Table 1 of Annex III to Regulation (EEC) No 920/89;Whereas Article 2 of Regulation (EC) No 3064/94 should be deleted to avoid any contradiction with the provisions of this Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Annex III to Regulation (EEC) No 920/89 is hereby amended as follows:In Table 1 'Colouring criteria for apples`,- in Group B 'Varieties of mixed red colouring`:(a) after '- Akane (Prime Rouge, Tohoku 3)`, insert the following two indents:'- Alice,`'- Aroma amorosa,`;(b) after '- Katy`, insert the following indent:'- Kim,`;- in Group C 'Striped varieties, slightly coloured`, the following indent is added after '- Arlet,`:'- Aroma,`.Article 2 Article 2 of Regulation (EC) No 3064/94 is hereby deleted.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 118, 20. 5. 1972, p. 1.(2) OJ No L 132, 16. 6. 1995, p. 8.(3) OJ No L 97, 11. 4. 1989, p. 19.(4) OJ No L 239, 24. 9. 1993, p. 17.(5) OJ No L 323, 16. 12. 1994, p. 23.